Citation Nr: 1646760	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) compensation benefits for the appellant's spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1961 to September 1962.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the appellant's request for additional compensation for his spouse on the grounds that their marriage was not valid.  

In August 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In February 1963, a Massachusetts court issued a decree of divorce nisi for the purpose of dissolving the marriage between the appellant's current spouse and her former spouse.  The decree became final on August 18, 1963.  

2.  In June 1963, a Massachusetts court issued a decree of divorce nisi for the purpose of dissolving the marriage between the appellant and his former spouse.  The decree became final on December 27, 1963.  

3.  The appellant and his current spouse were married in Connecticut on July 18, 1963, during the period between the granting of the decrees nisi and the dates the decrees became absolute.  At the time, they were both domiciled in Massachusetts.  

4.  The appellant and his spouse entered into their July 1963 marriage in good faith with the belief that their marriage was lawful.  They have since lived together as husband and wife in good faith for more than fifty years.  


CONCLUSION OF LAW

The criteria for additional VA compensation benefits for the appellant's spouse have been met.  38 U.S.C.A. §§ 101(3), 103, 1115 (West 2014); 38 C.F.R. §§ 3.1(j), 3.4, 3.50 (2015); Massachusetts General Laws, Chapter 207, section 6.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

The appellant and his current spouse were married in Connecticut on July 18, 1963.  At that time, both were residents of Massachusetts.  The record on appeal contains a marriage certificate showing that, at the time of their marriage, both the appellant and his current spouse described their respective marital statuses as divorced.  

At that time, however, neither divorce was absolute.  

The record contains a copy of a Massachusetts Probate Court order showing that, in February 1963, the court granted the request of the appellant's current spouse for a divorce from her first spouse, noting that "upon and after the expiration of six months from the entry of this decree it shall become and be absolute unless, upon the application of any person interested within such period, the Court shall otherwise order.  The document contains a subsequent certification indicating that "on August 18, 1963, six months from date of said decree nisi having expired, and the Court not having otherwise ordered, said decree of divorce became absolute."

The record also contains a copy of a Massachusetts Probate Court order showing that, in June 1963, the court granted the appellant's request for a divorce from his first spouse, noting that "upon and after the expiration of six months from the entry of this decree it shall become and be absolute unless, upon the application of any person interested within such period, the Court shall otherwise order.  The document contains a subsequent certification indicating that "on December 27, 1963, six months from date of said decree nisi having expired, and the Court not having otherwise ordered, said decree of divorce became absolute."

In March 2010, the appellant submitted a claim for additional VA compensation benefits for his spouse, following an award of a 30 percent rating for his service-connected disability.  See 38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4 (2015) (providing for additional compensation for dependents of any veteran with service-connected disabilities rated not less than 30 percent).  

In support of his claim, the appellant submitted a Declaration of Status of Dependents, indicating that he had married his current spouse in July 1963.  He indicated that his prior marriage had been terminated by divorce in December 1963 and that his spouse's prior marriage had been terminated by divorce in August 1963.  


In an attached statement, the appellant indicated that 

"[w]hen I sent off for the copys of our divorces, I noticed the dates seem to be off.  Upon reading all of what they sent me, the dates were when the divorce was final and we could marry in [Massachusetts].  But we married in the neighboring state of [Connecticut] and it was legal to them.  We have been married 47 years and have been together 49 years.  In [Massachusetts] you had to be separated two years before you could even file.  Then it took 6 months to go to Court.  Very confusing in that state!  Anyhow that explains the confusion on the dates.  One is absolute after the six months.  The other is the original divorce date that [Connecticut] accepted.  

Finally, the record contains Certificates of Divorce Absolute for both the appellant and his current spouse certifying that "a judgment of Divorce Nisi was entered by the Court in the above mentioned case for cause which is fully set forth in the decree on file in the Court.  The Certificates indicated that, on December 27, 1963, and August 18, 1963, respectively, "six months have expired since the entry of the divorce nisi and the court not having otherwise ordered, said Judgment of Divorce became Absolute."  

The Certificates contain an explanation to the effect that under the applicable Massachusetts law then in effect, 

General Laws, c. 208, section 21, "Judgments of divorce shall in the first instance be judgments nisi, and shall become absolute after the expiration of six months from the entry thereof, unless the court, wtihin said period, for sufficient cause, upon application of any party to the action otherwise orders.  After the entry of a judgment nisi, the action shall not be dismissed or discontinued on motion of either party except upon such terms, if any, as the court may order after notice to the other party and a hearing, unless there has been filed with the court a memorandum signed by both parties, wherein they agree to such disposition of the action.

General Laws, c. 208, section 24.  "After a judgment of divorce has become absolute, either party may marry again as if the other were dead."  

In an October 2010 determination, the RO denied the appellant's request for additional compensation for his spouse on the grounds that their July 1963 marriage was not valid.  In reaching its determination, the RO relied on a September 2010 memorandum from a VA Regional Counsel finding that the appellant's July 1963 marriage to his spouse was invalid.  The Regional Counsel noted that the parties' respective divorces were not final at the time they married in Connecticut.  Under Connecticut law, one of the prerequisites for a person to be eligible to marry is that he or she is "[n]ot a party to another marriage...entered into in that state or another state or jurisdiction unless the parties to the marriage will be the same as the parties to such other marriage or relationship."  Conn Gen. Stat. Ann. § 46b-20a(1).  Because each of the parties in the Connecticut marriage (i.e. the appellant and his spouse) was already a party to another marriage in Massachusetts, they were not eligible to marry in Connecticut.  

The appellant has appealed the RO's determination.  On his June 2013 VA Form 9, the appellant explained that he and his spouse had been advised by a lawyer in Massachusetts that "our divorces were legal and it was okay to get married in Connecticut.  We were given a marriage license in Connecticut to make it legal."  As a result of that advice, he and his spouse were married in a ceremony by a Justice of the Peace in Connecticut.  

In a July 2013 statement, the appellant further explained that "when we were married we were told by our attorney that we could go to Connecticut and be legally married before the six months was up on the divorce, because the rules in Connecticut were different than the rules in Massachusetts.  We were also told that after the six months was up that our marriage would be recognized as legal in the State of Massachusetts."  

At the August 2016 Board hearing, the appellant and his spouse testified that they had been advised by an attorney that the divorce they had obtained in the State of Massachusetts "wouldn't come clear in Massachusetts for six months.  But it was, but was good any place else."  Transcript at page 5.  As a result of this advice, they travelled to Connecticut to obtain a marriage license.  They indicated that they provided copies of their respective divorce nisi orders and were given a marriage license by the Connecticut officials.  The appellant and his spouse acknowledged that they had married after obtaining their respective divorces nisi but before obtaining absolute divorces; however, they believed that it was legal to do so.  After they married in Connecticut, the appellant and his spouse moved to North Carolina to be with their parents and have remained there since that time.  They have remained married for over fifty years and have had four children and thirteen grandchildren together.  They emphasized that they had had no knowledge that anything was legally amiss with their July 1963 marriage until they filed for a dependency allowance from VA.  


Applicable Law

In pertinent part, a "spouse" is defined for VA purposes as a person whose marriage to the veteran is valid under the law of the place where the parities resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a). 

Under the law of Massachusetts in effect at the time of the appellant's marriage to his spouse in July 1963, decrees of divorce in the first instance were decrees nisi and did not become absolute until after the expiration of six months from entry thereof, unless the court, within said period, for sufficient cause, upon application of any party interested, otherwise orders.  Massachusetts General Laws, Chapter 208, section 21.  In other words, the entry of the decree nisi did not terminate the marriage; rather, there must have been a lapse of six months before there was a legal termination of the marriage.  Rollins v. Gould, 244 Mass. 270, 138 N.E. 815; Diggs v. Diggs, 291 Mass. 399, 196 N.E. 858; Sheffer v. Sheffer, 316 Mass. 575, 56 N.E.2d 13.  

Under these circumstances, it is clear that, when the appellant and his spouse married in Connecticut, they were not free to do so because they were both still parties to their previous marriages.  In other words, during the period between the granting of the decree nisi and the date the decree became absolute, the parties remained married to their prior spouses and any remarriage entered into during this period would therefore be void whether contracted within or outside Massachusetts.

Nonetheless, under a Massachusetts law in effect at the time of the July 1963 marriage, 

If a person, during the lifetime of a husband and wife with whom the marriage is in force, enters into a subsequent marriage contract with due legal ceremony and the parties thereto live together thereafter as husband and wife, and such subsequent marriage contract was entered into by one of the parties in good faith, in full belief that the former husband or wife was dead, that the former marriage had been annulled by a divorce, or without knowledge of such former marriage, they shall, after the impediment to their marriage has been removed by the death or divorce of the other party to the former marriage, if they continue to live together as husband and wife in good faith on the part of one of them, be held to have been legally married from and after the removal of such impediment.  

Massachusetts General Laws, Chapter 207, section 6.  

In this case, the parties' both knew that their respective Massachusetts divorces were not final when they were married in Connecticut.  However, based on the credible testimony of the appellant and his spouse, the legal advice that they received at the time, the marriage certificate issued by Connecticut, and the marriage ceremony performed by the Connecticut Justice of the Peace, the Board finds that they entered into the July 1963 marriage ceremony in good faith with the belief that their marriage was lawful in Connecticut and would become legal in Massachusetts after the expiration of the nisi period.  Moreover, they have since lived together as husband and wife in good faith for over fifty years.  Under these circumstances, and given the applicable Massachusetts law, the Board concludes that the current marriage of the appellant and his spouse is valid for VA purposes, and the appellant is entitled to additional VA compensation on behalf of his spouse.  38 C.F.R. §§ 3.1(j), 3.50(a). 

In reaching this decision, the Board notes that this favorable determination pertains to the grant of additional VA benefits for a dependent and is not necessarily controlling in other areas of law.  The appellant and his spouse are advised to seek counsel if there are concerns regarding the validity of the marriage in matters other than VA benefits.


ORDER

Entitlement to additional Department of Veterans Affairs (VA) compensation benefits for the appellant's spouse is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


